DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/16/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7 are rejected under 35 U.S.C. 103 as obvious over Kennedy et al. (US 4,419,253)
In regards to claim 1, Kennedy teaches lubricant composition for metal processing comprising an aqueous solution which comprises a base (basic compound) such as potassium hydroxide, monoethanolamine or diethanolamine and a fatty acid at more than 7% in the composition, and further comprising carboxylic acids such as C4-C16 dibasic acid (abstract).  The fluid comprises water in amounts of from about 62 to 97%, base at 2 – 10%, fatty acid at from 0 to 10% and carboxylic acid at from 1 to 6% (column 3 lines 12 – 25).  
The composition can comprise blends of aromatic carboxylic acid such as pthalic, isopthalic and terephthalic acid, and dibasic acid such as adipic, azelaic and succinic acid etc. (column 2 lines 3 – 21).  Thus, compounds of formula 1 in the claim are taught and the claims are anticipated or at least obviated.  Kennedy teaches the composition having the claimed acids of formula (1) such as adipic acid (C2 to C4 aliphatic carboxylic acid) and terephthalate (i.e., aromatic carboxylic acid).  
While Kennedy does not particularly recite sodium hydroxide, the interchangeable use of any alkali or alkaline earth metal hydroxides such as sodium, potassium hydroxides etc., are known for neutralizing acids such as adipic acid in metal working compositions and thus the use of sodium hydroxide in the place of potassium hydroxide would have been obvious.  For instance, at least in view of Bertell (GB 2046298A) the interchangeable use of sodium hydroxide in place of potassium hydroxide would have been obvious.
In regards to claim 7, Kennedy teaches the composition having the claimed ingredients the claimed amounts.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Kennedy fails to teach the combination of the acids with sodium hydroxide as claimed.  The argument is not persuasive.
While Kennedy does not particularly recite the presence of sodium hydroxide, the recitation of potassium hydroxide as base makes the use of sodium hydroxide obvious as they are well known in the art as interchangeable.  Otherwise, at least in view of Bertell, they are obvious.
Applicants argue that the inventive examples are demonstrate that the claimed composition exemplifies unexpected results and overcomes the case of obviousness.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The inventive examples having a combination of the claimed acids are examples 9 to 13 and only comprises a combined amount of from 3 to 5% of the acids unlike the allowed amounts of from 3 to 30% in the dependent claim 7.  The independent claim does not limit the amount of any of the claimed ingredients.  The examples therefore do not support the breadth of the claims.
The inventive examples thus fail to provide a demonstration of unexpected results from examples that are commensurate in scope with the claims and sufficient to overcome the basis for obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771